Citation Nr: 1339823	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1995 to November 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in March 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In June 2013, the claim was remanded for additional evidentiary development and has now been returned to the Board for further appellate consideration.  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  


FINDING OF FACT

The Veteran does not have PTSD or any acquired psychiatric disorder (e.g., bipolar disorder) which is related to military service, to include any putative in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, December 2007 and May 2012 letters to the Veteran from the RO specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the December 2007 and May 2012 letters mentioned above.  

The appellant was afforded the opportunity to testify before a VLJ in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for an acquired psychiatric disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  And, in fact, subsequent to the hearing, the claim was remanded for a VA examination addressing the claimant's assertions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the Veteran has not asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012).  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consists of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, to include Social Security Administration (SSA) records and documentation of entitlements/awards, VA examination reports, and statements and testimony from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Principles of Service Connection

The Veteran attributes her psychiatric disorders to her military service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established for disorders listed in 38 C.F.R. § 3.309(a), such as psychoses, by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

It is noted that a diagnosis of bipolar disorder is of record.  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

PTSD

As specifically concerning a claim for service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a) , which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2012).  Mental disorders are evaluated under 38 C.F.R. § 4.130 (2012).  The DSM-IV provides guidance for the nomenclature employed in this regulation.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).  

Also, according to the holding in Cohen, a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.  

Further concerning the claim for service connection for a psychiatric disorder, inclusive of PTSD, the Board notes that effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD, in 
38 C.F.R. § 3.304(f)(3) (2012), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  

This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  VA shall resolve every reasonable doubt in favor of the veteran.  Id.  However, service connection may be rebutted by clear and convincing evidence to the contrary.  Id.  However, as explained below, this does not apply to the Veteran as she was not in combat.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson and Jandreau, supra.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); 
see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102 (2012).  

Background

STRs reflect that the Veteran was seen in October 1995 for episodic suicidal ideation and evidence of recurring paranoid ideation.  An obsession with her fear of rats was noted.  The diagnosis was brief reactive psychosis, resolved; occupational problem; and personality disorder with schizotypal and borderline personality traits that existed prior to service.  (As noted in the Board's June 2013 remand, the claim for service connection was specifically withdrawn from appellate review.)   

Of record is a SSA award of benefits due to back disorder dated in November 2005.  

Post service private treatment records dated in September 2010 reflect treatment primarily for sinusitis.  Depression was also noted as a major problem.  

In statements dated in 2010, the Veteran asserted that she was misdiagnosed during service with a personality disorder.  She said that the military just wanted to "get rid of me."  During boot camp, a close friend tried to escape.  When she was caught, her treatment was inhumane.  She was released from duty when she was on psychiatric medication and not in her right mind.  

Of record is a VA March 2010 formal finding of a lack of information to corroborate stressors associated with a claim for service connection for PTSD.  

Private treatment records dated in 2011 show that the Veteran was treated for insomnia and anxiety attacks.  Private records dated in 2012 show that she was seen for psychiatric symptoms after her mother was murdered and the Veteran was the one to find her.  She was treated for depressive symptoms including withdrawal, isolation, depression, crying spells, insomnia, decreased appetite, irritability, and anxiety symptoms which included nervousness and panic attacks.  The record also noted PTSD related to finding her mother murdered.  She was having flashbacks and nightmares that triggered panic attacks.  The plan was for the therapist to assist the Veteran in working through grief issues to decrease anxiety and terminate panic attacks, flashbacks, and nightmares resulting from the incidences surrounding her mother's death.  

An additional formal lack of information to corroborate stressors associated with the claim for service connection for PTSD was placed in the file in June 2012.  

The Veteran provided testimony at a video conference hearing in March 2013 in support of her claim.  She reiterated that it was her contention that she was misdiagnosed with a personality disorder during service.  She provided information regarding in-service stressors.  (Hrg. tr. at pgs. 3-11.) 

When examined by a VA psychologist in September 2013, the examiner reviewed the claims file.  It was concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The diagnosis was bipolar disorder.  It was noted that the Veteran presented with occupational and social impairment with occasional decrease in work, efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Alleged stressors of being placed behind barbed wire, of being sleep deprived, and being yelled at, did not meet the stressor criterion for a diagnosis of PTSD.  Additionally, the witnessing of daily abuse to women trainees who subsequently went AWOL and being pushed off of a platform also did not meet the criterion.  

The claimant also presented with depressed mood, anxiety, chronic sleep impairment and mild memory loss.  Additional symptoms included irritability, crying spells, fatigue, flight of ideas, and difficulty focusing.  She was able to manage her financial affairs.  

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, it was reported that there was no evidence that suggested a nexus between the Veteran's currently diagnosed mental disorder (bipolar) and her active duty military service.  There was no diagnosis of a mood disorder on active duty.  Moreover, bipolar disorder was not considered as a progression of the two mental health disorders noted on active duty (brief reactive psychosis and personality disorder).  

Analysis

Here, the Veteran served on active duty from February 1995 to November 1995.  She asserts that she was misdiagnosed with a personality disorder during service.  Other than the diagnosis of personality disorder during service, her STRs are unremarkable for any complaints of, treatment for, or a diagnosis of any chronic psychiatric disorder.  (As noted in the Board's June 2013 remand decision, the Veteran withdrew her claim for service connection for personality disorders.  Moreover, it is noted that personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2012).)  

During the pendency of the appeal, the Veteran has alleged that she suffered numerous stressors during service, to include exposure to rats during boot camp, being placed behind barbed wire, being sleep deprived, being yelled at, witnessing daily abuse to women trainees who subsequently went AWOL, and being pushed off of a platform.  

There are no post service reports of psychiatric treatment until 2010 when depression was noted as a symptom when the Veteran was primarily being seen for her sinusitis.  Subsequently dated records, as summarized above, show treatment for various psychiatric symptoms since that time.  These symptoms include insomnia, anxiety attacks, depressive symptoms including withdrawal, isolation, depression, crying spells, insomnia, decreased appetite, irritability, and anxiety symptoms which included nervousness and panic attacks.  The record also noted PTSD related to finding her mother murdered.  Most recently, a VA examiner found that she did not have PTSD according to DSM-IV criteria.  He diagnosed bipolar disorder that was not related to military service or any incident therein.  

As noted above, the Veteran is not claiming a combat related stressor, nor does the record show that such was present.  For claims that do not fall within the purview of the exceptions enumerated in 38 C.F.R. § 3.304(f)(1)-(5) (2012), there still needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Her testimony, by itself, cannot, as a matter of law, establish the occurrence of a stressor that does not fall within the purview of these exceptions.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In this case, the Veteran's credibility has not been compromised, and it is acknowledged that the medical record contains one report of PTSD, but this was not noted to be of service origin, but due to the post service trauma of finding her mother murdered.  Moreover, at the recent VA examination, which included review of the entire file, it was specifically noted that PTSD was not present and that bipolar disorder, first diagnosed many years after service, was not related to her active duty or any incident therein.  

The Board finds that the September 2013 VA examination and opinion to be the most probative piece of evidence in the file.  The examiner reviewed the entire file (including in-service records), interviewed the Veteran, and performed a clinical evaluation.  The examiner gave a reasoned opinion supported by facts in the file and not just solely on the Veteran's statements.  The examination report is accurate, articulate and provides solid rationale for the opinion reached.  See Neives, supra.  The opinion that the Veteran does not have PTSD and that her diagnosed bipolar disorder is not related to service is supported by the evidence in the file.  The examination report and opinion are assigned great weight.  

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim, including her reports of psychiatric symptoms since service.  However, because PTSD and bipolar disorder are not the types of conditions that are readily amenable to mere lay opinion regarding their diagnoses and etiologies, the lay statements from the Veteran are not ultimately probative of these determinative issues in this appeal.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

In sum, the Board concludes that reported in-service stressors related by the Veteran are not adequate to support a diagnosis of PTSD related to service, that she does not have PTSD and that her current psychiatric bipolar disorder had its onset many years after and is shown to be unrelated to his military service.  This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2012).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


